Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Results for the Year Ended 31 December 2008 §1. Important Notice 1.1 The Board of Directors (the “Board of Directors”) of China Petroleum & Chemical Corporation (“Sinopec Corp.”) and the Directors, Supervisors and Senior Management warrant that there are no material omissions from, or misrepresentations or misleading statements contained in this announcement, and jointly and severally accept full responsibility for the authenticity, accuracy and completeness of the information contained in this announcement. This announcement is a summary of the annual report. The entire report can be downloaded from the websites of the Shanghai Stock Exchange (www.sse.com.cn) and Sinopec Corp. (www.sinopec.com). Investors should read the annual report for the year 2008 for more details. 1.2 The annual report for this year has been approved unanimously at the twenty-seventh meeting of the Third Session of the Board of Directors of Sinopec Corp No Director has any doubt as to, or the inability to warrant, the truthfulness, accuracy and completeness of the annual report. 1.3 Mr. Shi Wanpeng, Mr. Yao Zhongmin and Mr. Fan Yifei, Directors of Sinopec Corp., could not attend the meeting for reason of offical duties. Mr. Shi Wanpeng authorised Mr. Li Deshui, Director, Mr. Yao Zhongmin and Mr. Fan Yifei both authorised Mr. Wang Tianpu, Director, to vote on their behalves in respect of the resolutions put forward in the meeting of the Board. 1 1.4 The financial statements for the year ended 31 December 2008 of Sinopec Corp. and its subsidiaries (“the Company”) prepared in accordance with the PRC Accounting Standards for Business Enterprises (“ASBE”) and International Financial Reporting Standards (“IFRS”) have been audited by KPMG Huazhen and KPMG, respectively, and both firms have issued unqualified opinions on the financial statements. 1.5 Mr. Su Shulin (Chairman of the Board), Mr. Wang Tianpu (President), Mr. Dai Houliang (Director and Chief Financial Officer) and Mr. Liu Yun (Head of the Corporate Finance Department) warrant the authenticity the completeness of the financial statements contained in the annual report for the year ended 31 December 2008. §2. Basic Information about Sinopec Corp. 2.1 Basic information of Sinopec Corp. Stock name SINOPEC CORP SINOPEC CORP SINOPEC CORP SINOPEC CORP Stock code 0386 SNP SNP 600028 Place of listing Hong Kong New York London Shanghai Stock Exchange Stock Exchange Stock Exchange Stock Exchange Registered address 22 Chaoyanmen North Street, Chaoyang District, Beijing, China and office address Postcode 100728 Website http://www.sinopec.com E-mail ir@sinopec.com / media@sinopec.com 2.2 Contact persons of Sinopec Corp. and means of communication Secretary to Representative on Authorised representatives the Board of Directors Securities Matters Name Mr.Wang Tianpu Mr. Chen Ge Mr. Chen Ge Mr. Huang Wensheng Address 22 Chaoyanmen North Street, Chaoyang District, Beijing, China Tel 86-10-5996 0028 86-10-5996 0028 86-10-5996 0028 86-10-5996 0028 Fax 86-10-5996 0368 86-10-5996 0368 86-10-5996 0368 86-10-5996 0368 E-mail ir@sinopec.com / media@sinopec.com 2 §3. PRINCIPAL FINANCIAL DATA AND INDICATORS 3.1 FINANCIAL DATA AND INDICATORS PREPARED IN ACCORDANCE WITH THE PRC ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES (ÒASBEÓ) 3.1.1 Principal financial data For the years ended 31 December 2008 2007 2006 As restated* As previously reported* Change Items RMB millions RMB millions RMB millions (%) RMB millions Operating income 1,452,101 1,204,843 1,204,843 20.5 1,061,669 Profit before taxation 24,226 83,434 82,911 (71.0 ) 76,305 Net profit attributable to equity shareholders of the Company 29,689 56,515 54,947 (47.5 ) 52,625 Net profit attributable to equity shareholders of the Company before extraordinary gains and losses 29,820 56,551 49,622 (47.3 ) 54,332 Net cash flow from operating activities 74,883 124,250 124,250 (39.7 ) 98,870 At 31 December 2008 2007 2006 As restated* As previously reported* Change Items RMB millions RMB millions RMB millions (%) RMB millions Total assets 752,235 729,863 718,572 3.1 613,627 Shareholders’ equity attributable to equity shareholders of the Company 330,080 308,045 300,949 7.2 264,910 3 3.1.2 Principal financial indicators For the years ended 31 December 2008 2007 2006 As previously As restated* reported* Change Items RMB RMB RMB (%) RMB Basic earnings per share 0.342 0.652 0.634 (47.5 ) 0.607 Diluted earnings per share 0.302 0.652 0.634 (53.7 ) 0.607 Basic earnings per share (before extraordinary gain and loss) 0.344 0.652 0.572 (47.3 ) 0.627 Fully diluted return on net assets (%) 8.99 18.35 18.26 (9.36 ) 19.87 percentage points Weighted average return on net assets (%) 9.24 19.64 19.52 (10.40 ) 21.47 percentage points Fully diluted return (before extraordinary gain and loss) on net assets (%) 9.03 18.36 16.49 (9.33 ) 20.51 percentage points Weighted average return (before extraordinary gain and loss) on net assets (%) 9.28 19.65 17.63 (10.37 ) 22.17 percentage points Net cash flow from operating activities per share 0.864 1.433 1.433 (39.7 ) 1.140 4 At 31 December 2008 2007 2006 As previously As restated* reported* Change Items RMB RMB RMB (%) RMB Net assets attributable to equity shareholders of the Company per share 3.807 3.553 3.471 7.15 3.055 * The Company retrospectively adjusted the financial data in accordance with the China Accounting Standards for Business Enterprises Bulletin No.2 issued by the Ministry of Finance. 3.1.3 Extraordinary items and corresponding amounts Items For the year ended 31 December 2008 (income)/expenses RMB millions (Gain)/loss on disposal of fixed assets (248 ) Employee reduction expenses 306 Donations 104 Gain on disposal of long-term equity investments (70 ) Gain on disposal of available-for-sale financial assets (186 ) Other non-operating income and expenses, excluding impairment losses on long-lived assets 194 Subtotal 100 Tax effect (25 ) Total 75 Attributable to: Equity shareholders of the Company 131 Minority interests (56 ) 5 3.1.4 Accounting captions measured by fair value Unit: RMB millions Fair value Fair value change change Provision fo Balance as at recognised in recognised impairment Balance as at 1 January profit and loss in equity losses for 31 December Items 2008 during the year during the year the year 2008 Financial assets Among which: 1.Financial assets at fair value through profit and loss — 22 — — 114 Among which: Derivative financial assets — 22 — — 114 2.Available-for-sale financial assets 653 — 296 — 154 Total financial assets 653 22 296 — 268 Financial liabilities (3,947 ) 3,947 — — — Investment properties — Productive biological assets — Other — Total 3,294 3,969 (296 ) — 268 3.2 FINANCIAL INFORMATION EXTRACTED FROM THE FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (ÒIFRSÓ) For the For the For the year ended year ended year ended 31 December 31 December 31 December Items 2008 2007 Change (%) 2006 Operating profit (RMB millions) 28,123 85,864 (67.2 ) 80,632 Profit attributable to equity shareholders of the Company (RMB millions) 29,769 56,533 (47.3 ) 53,603 Basic earnings per share (RMB) 0.343 0.652 (47.3 ) 0.618 Diluted earnings per share (RMB) 0.303 0.652 (53.5 ) 0.618 Return on capital employed (%) * 5.3 12.0 (6.7 ) 12.8 percentage points Net cash flow generated from operating activities per share (RMB) 0.781 1.379 (43.4 ) 1.067 * Return on capital employed operating profit x (1 – income tax rate)/capital employed 6 At At At 31 December 31 December 31 December Items 2008 2007 Change (%) 2006 Current assets (RMB millions) 164,311 185,116 (11.2 ) 146,490 Current liabilities (RMB millions) 274,537 265,355 3.5 216,372 Total assets (RMB millions) 767,827 732,725 4.8 610,832 Total equity attributable to equity shareholders of the Company (RMB millions) 328,669 307,433 6.9 264,334 Net assets per share (RMB) 3.791 3.546 6.9 3.049 Adjusted net assets per share (RMB) 3.699 3.466 6.7 2.976 3.3 MAJOR DIFFERENCES BETWEEN THE AUDITED FINANCIAL STATEMENTS PREPARED UNDER THE ASBE AND IFRS √ Applicableo Not applicable ASBE IFRS Net profit (RMB millions) 26,115 26,200 Difference analysis Please see 9.2.3 7 §4. Changes in Share Capital and Shareholdings of the Principal Shareholders 4.1 Changes in the share capital √ Applicableo Not applicable Unit: 1,000 Shares Pre-movement Increase/(decrease) Numbers Percentage New shares Bonus Conversion Post-movement % issued issued from reserves Others Sub-total Number Percentage % Shares with selling restrictions 61,422,922 70.84 — — — (4,335,122 ) (4,335,122 ) 57,087,800 65.84 1 State-owned shares 61,422,922 70.84 — — — (4,335,122 ) (4,335,122 ) 57,087,800 65.84 2 State-owned legal person shares — 3 Shares held by other domestic investors — 4 Shares held by foreign investors — Sares without selling restrictions 25,279,517 29.16 — — — 4,335,122 4,335,122 29,614,639 34.16 1 RMB ordinary shares 8,499,029 9.80 — — — 4,335,122 4,335,122 12,834,151 14.80 2 Shares traded in non-RMB currencies and listed domestically — 3 Shares listed overseas 16,780,488 19.35 — 16,780,488 19.35 4 Others — Total Shares 86,702,439 100.00 — 86,702,439 100.00 Note:Percentage of individual items may not add up to total figure due to rounding. Changes in shares with selling restrictions Unit: 1,000 Shares Number of shares Number of shares Number of shares Number of shares with selling with selling with selling with selling restriction at restriction expired restriction added restriction at Reasons of Date when selling Name of shareholders beginning of the year during the year during the year end of the year selling restriction restriction expired China Petrochemical Corporation 61,422,922 4,335,122 0 57,087,800 A-Share reform 16 October 2008 8 4.2 Number of shareholders and shareholdings of principal shareholders Number of shareholders of Sinopec Corp. as at 31 December 2008 was 1,160,809, including 1,153,757 holders of A Shares and 7,052 holders of H Shares. The public float of Sinopec Corp. satisfied the requirement of The Rules Governing The Listing of Securities On The Stock Exchange of Hong Kong Limited (“Hong Kong Listing Rules”). (1) Top ten shareholders Unit: 1,000 Shares As a percentage Number of of total shares held Number shares in issue at the end of shares Number of Nature of at the end of of reporting with selling pledges or Name of Shareholders shareholders reporting period period restrictions lock-ups % China Petrochemical Corporation State-owned shares 75.84 65,758,044 57,087,800 0 HKSCC (Nominees) Limited H Shares 19.25 16,687,682 0 N/A Guotai Junan Securities Co. Ltd. A Shares 0.44 377,906 0 0 Rongtong New Blue Chip Securities Investment Fund A Shares 0.09 76,462 0 0 Bosera Thematic Sector Equity Securities Investment Fund A Shares 0.09 75,000 0 0 Shanghai Stock Exchange Tradable Open-end Index Securities Investment Fund A Shares 0.07 58,346 0 0 Everbright Baodexin Quantative Core Securities Investment Fund A Shares 0.06 51,056 0 0 China Social Security Fund 102 Portfolio A Shares 0.06 50,617 0 0 E Fund 50 Index securities Investment Fund A Shares 0.06 50,334 0 0 Shanghai Investment & Morgan China Premium Securities Investment Fund A Shares 0.06 49,827 0 0 9 (2) Top ten shareholders of shares without selling restrictions Unit: 1,000 shares Number of shares without selling Type of Name of shareholders restrictions shares held HKSCC (Nominees) Limited 16,687,682 H Shares China Petrochemical Corporation 8,670,244 A Shares Guotai Junan Securities Co. Ltd. 377,906 A Shares Rongtong New Blue Chip Securities Investment Fund 76,462 A Shares Bosera Thematic Sector Equity Securities Investment Fund 75,000 A Shares Shanghai Stock Exchange Tradable Open-end Index Securities Investment Fund 58,346 A Shares Everbright Baodexin Quantative Core Securities Investment Fund 51,056 A Shares China Social Security Fund 102 Portfolio 50,617 A Shares E Fund 50 Index securities Investment Fund 50,334 A Shares Shaihai Investment & Morgan China Premium Securities Investment Fund 49,827 A Shares Statement on the connection or activities in concert among the above mentioned shareholders: We are not aware of any connection or activities in concert among or between the top ten shareholders and top ten shareholders of shares without selling restrictions. 4.3 Information about the controlling shareholder and the effective controller 4.3.1 Changes of the controlling shareholder and the effective controller in the reporting period oApplicable√ Not applicable 10 4.3.2 Changes in the controlling shareholders and the effective controller (1) Controlling shareholder The controlling shareholder of Sinopec Corp. is China Petrochemical Corporation. Established in July 1998, China Petrochemical Corporation is a state authorised investment organisation and a state-owned enterprise. Its registered capital is RMB 104.9 billion, and the legal representative is Mr. Su Shulin. Through reorganisation in 2000, Sinopec Group Company injected its principal petroleum and petrochemical operations into Sinopec Corp. and retained certain petrochemical facilities and small-scale refineries. It provides well-drilling services, well logging services, downhole operation services, services in connection with manufacturing and maintenance of production equipment, engineering construction, utility services and social services. (2) Except for HKSCC (Nominees) Limited, no other legal person shareholders hold 10% or more of shares of Sinpec Corp. (3) Basic information of the effective controller China Petrochemical Corporation is the effective controller of Sinopec Corp. 4.3.3 Diagram of the equity and controlling relationship between Sinopec Corp. and its effective controller 11 §5. Directors, Supervisors and Senior Management and Employees 5.1 Information on the changes in the shares held by the Directors, Supervisors and Senior Management and employees, and their remunerations 5.1.1 Information of Directors Remuneration paid by the Company Shares held at in 2008 Sinopec Corp. (RMB Position with (as at 31 December) thousand, Name Gender Age Sinopec Corp Term of Office 2008 2007 before tax) Su Shulin Male 46 Chairman 2007.08-2009.05 0 0 — Zhou Yuan Male 61 Vice Chairman 2006.05-2009.05 0 0 — Wang Tianpu Male 46 Director, President 2006.05-2009.05 0 0 844 Zhang Jianhua Male 44 Director Senior 2006.05-2009.05 0 0 808 Vice President Wang Zhigang Male 51 Director Senior 2006.05-2009.05 0 0 808 Vice President Dai Houliang Male 45 Director Senior 2006.05-2009.05 0 0 808 Vice President, CFO Liu Zhongli Male 74 Independent 2006.05-2009.05 0 0 240 Non-executive Director (Fees) Shi Wanpeng Male 71 Independent 2006.05-2009.05 0 0 240 Non-executive Director (Fees) Li Deshui Male 64 Independent 2006.05-2009.05 0 0 240 Non-executive Director (Fees) Yao Zhongmin Male 56 Director 2006.05-2009.05 0 0 48 (Fees) Fan Yifei Male 44 Director 2006.05-2009.05 0 0 48 (Fees) 12 5.1.2 Supervisors Remuneration paid by the Company Shares held at in 2008 Sinopec Corp. (RMB Position with (as at 31 December) thousand, Name Gender Age Sinopec Corp Term of Office 2008 2007 before tax) Wang Zuoran Male 58 Chairman o 2006.05-2009.05 0 0 — Supervisory Board Zhang Youcai Male 67 Vice Chairman of 2006.05-2009.05 0 0 240 Supervisory Board and (Fees) Independent Supervisor Kang Xianzhang Male 60 Supervisor 2006.05-2009.05 0 0 — Zou Huipin Male 48 Supervisor 2006.05-2009.05 0 0 436 Li Yonggui Male 68 Independent Supervisor 2006.05-2009.05 0 0 240 (Fees) Su Wenshen Male 52 Employee 2006.05-2009.05 0 0 428 Representative Supervisor Zhang Jitian Male 61 Employee 2006.05-2009.05 0 0 429 Representative Supervisor Cui Guoqi Male 55 Employee 2006.05-2009.05 0 0 448 Representative Supervisor Li Zhonghua Male 57 Employee 2006.05-2009.05 0 0 424 Representative Supervisor 13 5.1.3 Other Members of the Senior Management Remuneration paid by the Company Shares held at in 2008 Sinopec Corp. (RMB Position with (as at 31 December) thousand, Name Gender Age Sinopec Corp 2008 2007 before tax) Cai Xiyou Male 47 Senior Vice President 0 0 808 Zhang Kehua Male 55 Vice President 0 0 528 Zhang Haichao Male 51 Vice President 0 0 513 Jiao Fangzheng Male 46 Vice President 0 0 518 Chen Ge Male 46 Secretary to 0 0 438 the Board of Directors Note: During the reporting period, each of the above Directors, Supervisors and senior management personnel held no share at the beginning of the year, no share at the end of the year, no option of Sinopec Corp., and no shares with selling restrictions. The Company did not implement any equity incentive programme. 14 §6. Report of the Board of Directors 6.1 Business review in the reporting period 6.1.1 Business review In 2008, the Chinese government actively responded to the drastic changes in the international and domestic economic environment, as well as several severe natural disasters which are rare in China’s history. The government took effective measures to ensure continued growth of the national economy achieving a GDP growth of 9.0%. Confronted with historically high crude oil prices in the international markets and tight domestic price controls, the Company adjusted its business strategy accordingly, enhancing precision management, reducing cost and increasing efficiency to guarantee stable supply of oil products in the domestic market. Through concerted efforts from all the employees, new progresses and achievements have been made in various aspects. 15 6.1.1.1 Review of Market Environment (1) Crude oil market In 2008, crude oil price experienced extreme volatility in the international markets. Oil price fell by more than USD100/bbl after peaked in July. The average Platt’s Spot Price was USD97/bbl, an increase of 33.8% from the previous year. Price trend of domestic crude oil is in line with international markets. Movement of International Crude Oil Prices (2) Refined oil products market In 2008, the domestic refined oil market experienced drastic changes from a supply shortage driven by a surge in demand in the first three quarters to oversupply as a result of the drop in demand growth in the fourth quarter. According to the Company’s statistics, the apparent domestic consumption of refined oil products (inclusive of gasoline, diesel and jet fuel) in 2008 was 204.94 million tonnes, up by 10.2% compared with 2007. 16 (3) Chemicals market In 2008, domestic demand for chemical products recorded negative growth for the first time in the last 20 years. Particularly, in the second half of 2008, the worsened international financial crisis started to affect the real economy, weakening the demand for chemical products. In the fourth quarter, the prices of chemical products plunged in the domestic and international markets. According to the Company’s statistics, the annual domestic apparent consumption of ethylene equivalentdecreased by 0.3%, the apparent consumption of synthetic resin and synthetic rubber decreased by 4.9% and 5.6% respectively, nevertheless, the apparent consumption of synthetic fiber increased slightly by 0.7%. 6.1.1.2 Production and Operation (1) Exploration and Production In 2008, the Company continued its strategy of expanding its oil and gas resources. In exploration, new breakthroughs have been made in such regions as northeastern Sichuan, Tahe and the matured fields in eastern China. In 2008, the Company completed 13,892 kilometers of 2D seismic and 6,080 square kilometers of 3D seismic exploration, drilled 544 exploration wells with a total footage of 1,768.1 kilometers. Addition of proved reserve of oil and gas was 267.6 million barrels of oil equivalent. With respect to development, the Sichuan-East China Gas project has been progressing on schedule and the construction of the Songnan gas field is on track. Meanwhile, the production capacity building in key areas has been strengthened and the development scheme of reserve through enhanced efforts in developing marginal reserves has been optimised, resulting in a steady increase in oil and gas production. Newly added crude production capacity for 2008 is 5.8 million tonnes/year and the newly added production capacity of natural gas is 1.334 billion cubic meters/year. The output of crude oil was 41.8 million tonnes and the output of natural gas was 8.3 billion cubic meters, an increase of 1.8% and 3.7% respectively from the previous year. While the outputs of crude oil in the matured fields in eastern China had been stable over the past years, the production in the newly developed western fields has accelerated. 17 Summary of Operations of the Exploration and Production Segment Change 2008 2007 2006 07-08 (%) Crude Oil Production (mmbbls) 296.80 291.67 285.19 1.8 Natural Gas Production (bcf) 2,931 2,826 2,565 3.7 Newly-added proved reserve of crude oil (mmbbls) 114 21 286 442.9 Newly-added proved reserve of natural gas (bcf) 9,216 37,567 1,615 (75.5 ) Proved reserve of crude oil (mmbbls) 2,841 3,024 3,295 (6.1 ) Proved reserve of natural gas (bcf) 69,593 63,308 28,567 9.9 Proved reserve of oil and gas (mmboe) 4,001 4,079 3,771 (1.9 ) Note: the production volume of crude oil is calculated based on 1 tonne 7.1 barrels the production volume of natural gas is calculated based on 1 cubic metres 35.321 cubic inches (2) Refining In 2008, the Company was under pressure from both meeting domestic market demand and suffering huge losses as a result of the government’s strict price control over oil products. Despite the difficulties, the Company managed to meet domestic demand for refined products, by keeping refinery facilities running at full capacity, pushed for the startup of newly-constructed and revamped facilities and adjusted the product mix to increase the proportion of gasoline and diesel. The Company adhered to the strategy of optimising and diversifying crude oil sources, to reduce the purchasing cost. The Company fully leveraged on the crude oil pipeline transmission capacity, improved allocation and transportation of crude oil, thus reduced transportation and storage costs. It tapped its refineries’ potentials in processing high-sulfur, high-acid or heavy crude and accelerated the revamp of facilities to take in different grades of crude. The Company strengthened management and optimised process, and increased light products yield and refinery yield even with low-grade crude oil. Responsive to market changes for high-value-added products, it upgraded the quality of gasoline and diesel, andadjusted the product mix. As a partner of the 2008 Beijing Olympic Games, the Company took the lead to supply Guo IV grade clean fuel, matching the demand from the hosting cities during the Games. In 2008, the Company processed 169 million tonnes of crude oil, representing an increase of 4.5% over the previous year; and produced 105.86 million tonnes of refined products, up 9.4% from the previous year. 18 Summary of Production of the Refining Segment Change 2008 2007 2006 07-08 (%) Crude oil throughput (thousand bbls/day) 3,399.0 3,253.0 3,069.1 4.5 Gasoline, diesel and kerosene production (million tonnes) 105.86 96.76 91.02 9.4 Of which: Gasoline (million tonnes) 29.09 25.98 24.47 12.0 Diesel (million tonnes) 68.78 62.46 60.19 10.1 Kerosene (million tonnes) 7.99 8.32 6.35 (4.00 ) Light chemical feedstock (million tonnes) 22.99 23.84 23.07 (3.60 ) Light products yield (%) 74.80 74.48 74.75 0.32 percentage point Refinery yield (%) 94.07 93.95 93.47 0.12 percentage point Note 1:Refinery throughput is converted at 1 tonne to 7.35 barrels 19 (3) Marketing and distribution In 2008, the Company actively adapted itself to changes in the market. Supply in the first three quarters of 2008 was particularly tight, and the Company collected resources through various channels such as outsourcing and imports to increase oil products supply and ensured sufficient supply to the domestic market during periods of disaster relief, the agricultural peak season, and the Beijing Olympic Games. By doing so, the Company made important contributions to China’s economic and social development. The Company improved the marketing structure and greatly increased the proportion of retail sales. It also fully utilised existing logistics system and increased the utilisation of pipeline transportation to reduce freight costs. Efforts have also been made in improving the service function of the service stations, improving the service quality, facilitating the renovation of the service stations, encouraging the use of IC cards, and expanding the non-fuel business. Throughput per station has increased steadily. In 2008, the Company sold 123 million tonnes of refined oil product, an increase of 3.0% from the previous year, of which retail volume was 84.1 million tonnes, up by 9.8% over 2007. 20 Summary of Operations of Marketing and Distribution Segment Change 2008 2007 2006 07-08 (%) Total domestic sales volume of refined oil products (million tonnes) 122.98 119.39 111.68 3.0 Of which: Retail volume (million tonnes) 84.10 76.62 72.16 9.8 Direct sales volume (million tonnes) 19.63 20.17 18.95 (2.7 ) Wholesale volume (million tonnes) 19.25 22.6 20.57 (14.8 ) Total number of service stations 29,279 29,062 28,801 0.7 Of which: Company-operated 28,647 28,405 28,001 0.9 Franchised 632 657 800 (3.8 ) Average annual throughput per station (tonne/station) 2,935 2,697 2,577 8.8 21 (4) Chemicals In 2008, in view of the changing domestic demand for chemical products, the Company made continuous efforts to increase the efficiency of facilities. By carrying out the flexible strategy to adapt to the changing market, the Company optimised its allocation of materials and production scheme, and through strengthening the connection among production, sales and research, and the management of marketing, the Company adjusted its production volume according to the market demand. The Company strengthened management of sales and marketing, fully utilised its advantages in centralised marketing of chemical products, to optimiseregional markets and rationalise allocation of resources. It enhanced precision management, improved efficiency of facilities in operation and ensured production safety. It also adjusted production in accordance with market needs. In 2008, ethylene production reached 6.289 million tonnes, representing a 3.7% decrease against the previous year and sold 28.21 million tonnes of chemical products, representing a decrease of 2.8% against the previous year. Production of Major Chemicals Unit: thousand tonnes Change from 2007 2008 2007 2006 to 2008 (%) Ethylene 6,289 6,534 6,163 (3.7 ) Synthetic resin 9,590 9,660 8,619 (0.7 ) Synthetic rubber 834 800 668 4.3 Synthetic fiber monomer and polymer 7,264 8,018 7,242 (9.4 ) Synthetic fiber 1,260 1,417 1,502 (11.1 ) Urea 1,649 1,565 1,609 5.4 22 (5) Research and development In 2008, in order to meet the requirements of production and operation, the Company successfully developed a number of new technologies. The Company has developed technological systems such as the development of the Puguang gas field and the development of the carbonate reservoir. These developments supported reserve and production capacity buildup while reducing cost and increasing efficiency. Clean fuel production technologies such as gasoline selective desulfurisation and diesel hydrofining, and the complete technologies of caprolactam have been successfully commercialised. The pilot tests on producing oil from synthetic gas and bio-diesel have been completed, giving a solid foundation for developing new energies. Significant progress has been achieved in the application of water injection technology in major oil fields, large-scale ethyl benzene and isopropyl benzene production. The application of forecast technology on deep-level carbonate reservoir and technologies on styrene have achieved prominent results. A breakthrough has been made on the operation technologies of coal gasification. The Company developed and produced a number of new products to meet market needs. The Great Wall special lubricant was successfully used on the Shenzhou-VII spacecraft, and polyethylene resin was used in the drinking water pipeline of the life-support system in the space suits. In 2008, the Company applied for 918 domestic patents and was granted 572. The Company applied for 225 foreign patents and was granted 173. 23 (6) Energy conservation and emission reduction In 2008, the Company maintained its stable and safe production and made remarkable achievements in energy saving and emission reductions. The Company continued to improve the HSE management system, enhanced production safety and environmental protection rules, strictly observed the Guidance of Safe Production, implemented safety and environment responsibilities at all levels and increased awareness of safety and environment protection among all employees. The Company continued to work on eliminating causes for potential accidents and environmental hazards, ensuring a safe and clean work environment. The energy conservation and emission reduction measurements were implemented achieving pre-set goals. Energy intensity for the year reduced by 5.2%; the industrial water consumption decreased by 3.6%; Chemical Oxygen Demand in waste water dropped by 4.3%; and the recycling rate of industrial water stayed over 95%. For other detailed information, please refer to the Company’s report on sustainable development. (7) Cost saving In 2008, the Company took various measures to reduce costs, such as leveraging the existing logistics system, optimising resources allocation, reducing transportation costs, further increasing the throughput of lower quality crude oil, reducing the procurement cost of crude oil and consumption of energy and materials in the production process by optimising the operation of the facilities. In 2008, the Company effectively saved RMB 3.964 billion in cost. Of the total cost saved, the Exploration and Production Segment, the Refining Segment, the Marketing and Distribution Segment and the Chemicals Segment achieved cost saving of RMB 727 million, RMB 1,645 million, RMB 780 million and RMB 812 million respectively. 24 (8) Capital expenditure In 2008, the Company’s total capital expenditure was RMB 107.3 billion, among which, capital expenditure for exploration and development was RMB 57.65 billion. The exploration and development in Puguang Gas Field, construction of the purification plant and pipeline and market development are underway as scheduled. The development of the Tahe oil field is ­going on smoothly. The newly-built production capacity of crude oil is 5.8 million tonnes/ year and the newly-built production capacity of natural gas is 1.33 billion cubic meters/year. The capital expenditure for Refining Segment was RMB 12.49 billion, among which, Qingdao Refinery have been put into production, the revamping project of Gaoqiao to improve adapability for low quality crude, the projects to upgrade quality of oil products in Wuhan and Luoyang, and the Caofeidian crude oil jetty project were completed and commenced production. The construction of modification of heavy crude oil in Tahe has also started. Capital expenditure in Marketing and Distribution Segment was RMB 14.15 billion. With this investment, the Company has further improved its refined oil products network through construction, acquisition and renovation of service stations and oil storage. Thereby, the Company’s leading role in the strategic market was consolidated, and 720 self-operated service stations were added. Capital expenditure in Chemicals Segment was RMB 20.62 billion. Steady progress has also been seen in the ethylene projects in Fujian, Tianjin and Zhenhai. Jinling paraxylene expansion project, Yangzi butadiene expansion project and Yanshan butyl rubber expansion project have been completed and put into production. Capital expenditure in Corporate and Others amounted to RMB 2.39 billion for the construction of an information system now achieved new progress. 6.1.2 Management Discussion and Analysis Part of the financial information presented in this section is derived from the Company’s audited financial statements that have been prepared in accordance with IFRS. 25 6.1.2.1 Consolidated Results of Operations In 2008, the Company’s turnover, other operating revenues and other income were RMB 1,502.4 billion, and the operating profit was RMB 28.1 billion, representing an increase of 24.2% and a decrease of 67.2% compared with 2007, respectively. The main reasons are that in 2008, the international crude oil prices soared, and the domestic prices of refined oil were under macro-regulation, which caused the refining segment suffer huge losses. The following table sets forth the major items in the consolidated income statement of the Company for the indicated periods. 26 Years ended 31 December 2008 2007 Change RMB millions (%) Turnover, other operating revenues and other income 1,502,443 1,209,706 24.2 Of which: Turnover 1,420,321 1,173,869 21.0 Other operating revenues and other income 82,122 35,837 129.2 Operating expenses (1,474,320 ) (1,123,842 ) 31.2 Of which: Purchased crude oil, products, and operating supplies and expenses (1,285,155 ) (970,929 ) 32.4 Selling, general and administrative expenses (46,175 ) (37,843 ) 22.0 Depreciation, depletion and amortisation (45,823 ) (43,315 ) 5.8 Exploration expenses, including dry holes (8,310 ) (11,105 ) (25.2 ) Personnel expenses (23,285 ) (22,745 ) 2.4 Taxes other than income tax (56,799 ) (34,304 ) 65.6 Other operating expenses, net (8,773 ) (3,601 ) 143.6 Operating profit 28,123 85,864 (67.2 ) Net finance costs (4,776 ) (8,101 ) (41.0 ) Investment income and share of profit less losses from associates and jointly controlled entities 970 5,701 (83.0 ) Profit before taxation 24,317 83,464 (70.9 ) Tax benefit/(expense) 1,883 (24,721 ) (107.6 ) Profit for the year 26,200 58,743 (55.4 ) Attributable to: Equity shareholders of the Company 29,769 56,533 (47.3 ) Minority interests (3,569 ) 2,210 (261.5 ) 27 (1) Turnover, Other Operating Revenuesand Other Income In 2008, the Company’s turnover, other operating revenues and other income were RMB 1,502.4 billion, of which turnover was RMB 1,420.3 billion, representing an increase of 21.0% over 2007. These results were largely attributable to the increase in selling price and sales volume of refined oil as well as the increase in volume of trading business. In 2008, the Company’s other operating revenues were RMB 31.8 billion, representing an increase of 2.6% over 2007. In 2008, the Company recognised a subsidy of RMB 50.3 billion. 28 The following table sets forth the Company’s external sales volume, average realised prices and the respective rates of change from 2007 to 2008 for the Company’s major products: Sales volume Average realised price (thousand tonnes) (RMB/tonne, RMB/thousand cubic meters) Years ended 31 December change Years ended 31 December change 2008 2007 (%) 2008 2007 (%) Crude oil 4,394 4,431 (0.8 ) 4,190 3,110 34.7 Natural gas (million cubic meters) 6,283 5,817 8.0 911 811 12.3 Gasoline 37,731 35,177 7.3 6,409 5,408 18.5 Diesel 80,234 76,916 4.3 5,629 4,724 19.2 Kerosene 9,216 7,047 30.8 6,063 4,728 28.2 Basic chemical feedstock 9,643 10,230 (5.7 ) 6,261 6,200 1.0 Monomers and polymer for synthetic fiber 3,709 4,053 (8.5 ) 8,224 9,109 (9.7 ) Synthetic resin 7,792 7,864 (0.9 ) 10,088 10,203 (1.1 ) Synthetic fiber 1,352 1,501 (9.9 ) 10,478 11,605 (9.7 ) Synthetic rubber 973 958 1.6 16,129 13,738 17.4 Chemical fertiliser 1,658 1,574 5.3 1,729 1,659 4.2 Most of the crude oil and a small portion of natural gas produced by the Company were internally used for refining and chemicals production and the remainings were sold to other customers. In 2008, the total revenue of crude oil, natural gas and other upstream products that were sold externally amounted to RMB 26.4 billion, representing an increase of 29.4% over 2007, and accounting for 1.8% of the turnover, other operating revenues and other income. The increase was mainly due to the increase in the price of crude oil and the expansion of the Company’s natural gas business. 29 The Company’s refining segment and marketing and distribution segment sell petroleum products (mainly consisting of gasoline, diesel and kerosene which are referred to as refined oil products and other refined petroleum products) to external parties. In 2008, the external sales revenue of petroleum products by these two segments were RMB 932.5 billion, accounting for 62.1% of the Company’s turnover, other operating revenue and other income, and representing an increase of 20.0% over 2007. This is mainly due to the increase in the price of petroleum products as well as the Company’s efforts in expanding the sales volume of products and optimising the marketing structure. The sales revenue of gasoline, diesel and kerosene was RMB 749.3 billion, accounting for 80.4% of the total turnover of petroleum products and representing an increase of 27.7% over 2007. The turnover of other refined oil products was RMB 183.2 billion, representing a decrease of 3.5% compared with 2007 and accounting for 19.6% of the total turnover of petroleum products. The Company’s external sales revenue of chemical products was RMB 207.4 billion, accounting for 13.8% of its turnover, other operating revenues and other income, and representing a decrease of 4.6% compared with 2007. This was mainly due to the decrease in selling prices and sales volume of chemical products (other than synthetic rubber and chemical fertilizer). 30 (2) Operating expenses In 2008, the Company’s operating expenses were RMB 1,474.3 billion, representing an increase of 31.2% over 2007, among which: Purchased crude oil, products and operating supplies and expenses were RMB 1,285.2 billion, representing an increase of 32.4% over 2007, and accounting for 87.2% of the total operating expense, of which: Crude oil purchase cost was RMB 678.8 billion, representing an increase of 40.3% over 2007. The costs accounted for 46.0% of the total operating expenses, representing an increase of 3.0 percentage points. With the rapid economic development in China and the expanded market demand, the processing volume of crude oil purchased from the third parties increased accordingly. In 2008, the total throughput of crude oil purchased externally reached 132.48 million tonnes (excluding the amounts processed for third parties), representing an increase of 6.9%. The average unit processing cost for crude oil purchased externally was RMB 5,124 per tonne, representing an increase of 31.3% over 2007. 31 In 2008, other purchasing costs of the Company reached RMB 606.4 billion, accounting for 41.1% of the total operating expenses, and representing an increase of 24.5% over 2007. The increase was mainly due to the increased volume in the subsidiaries’ trading business and the increased cost for other outsourcing materials. Selling, general and administrative expenses were RMB 46.2 billion, representing an increase of 22.0% over 2007. This was mainly due to the RMB 3.4 billion increase in products delivering costs and other miscellaneous charges, caused by the increased sales volume of refined oil as well as the increased unit transportation cost. Depreciation, depletion and amortisation was RMB 45.8 billion, representing an increase of 5.8% over 2007. This was mainly resulted from continuous investment in property, plant and equipment by the Company in recent years. Exploration expenses reached RMB 8.3 billion, representing a decrease of 25.2%. This was mainly due to the decrease in upstream exploration activities over last year. Personnel expenses were RMB 23.3 billion, representing an increase of 2.4% over 2007. Taxes other than income tax were RMB 56.8 billion, representing an increase of 65.6% over 2007. The increase was mainly due to the increase of special oil income levy in the amount of RMB 21.6 billion as a result of increase in crude oil price, and the increase of the consumption tax in the amount of RMB 1.2 billion. Other operating expenses, net were RMB 8.8 billion, representing an increase of 143.6%. The increase was mainly due to the increase in impairment loss on long-lived assets, which increased by RMB 5.4 billion compared with 2007. It was mainly attributable to the lower price of crude oil which led to the decrease in reserves estimated and high production and development cost in certain blocks and higher development and exploration costs. 32 (3) Operating profit In 2008, the Company’s operating profit was RMB 28.1 billion, representing a decrease of 67.2% over 2007. (4) Net finance costs In 2008, the Company’s net finance costs were RMB 4.8 billion, representing a decrease of 41.0% compared with 2007. The decrease was mainly attributed to RMB 3.9 billion unrealized gain on embedded derivative component of convertible bonds, representing an increase of gain by RMB 7.2 billion over 2007, and interest expense of RMB 11.3 billion, representing an increase of RMB 4 billion over 2007. (5) Profit before taxation In 2008, the Company’s profit before taxation reached RMB 24.3 billion, representing a decrease of 70.9% compared with 2007. (6) Tax benfit/(expense) In 2008, the Company’s tax benefit was RMB 1.9 billion. (7) Minority interests In 2008, loss for the year attributable to the minority interests of the Company reached RMB 3.6 billion. This is mainly due to the losses of certain subsidiaries held by the Company. (8) Profit attributable to equity shareholders of the Company In 2008, the profit attributable to equity shareholders of the Company was RMB 29.8 billion, representing a decrease of 47.3% compared with 2007. 33 6.1.2.2 Assets, Liabilities, Equity and Cash Flows The Company’s primary sources of funding were from operating activities, short-term and long-term borrowings, and primary uses of funds were for operating expenses, capital expenditures and repayments for short-term and long-term borrowings. (1) Assets, liabilities and equity Unit: RMB millions At 31 At 31 December December Amount of 2008 2007 Changes Total assets 767,827 732,725 35,102 Current assets 164,311 185,116 (20,805 ) Non-current assets 603,516 547,609 55,907 Total liabilities 418,505 399,967 18,538 Current liabilities 274,537 265,355 9,182 Non-current liabilities 143,968 134,612 9,356 Equity attributable to the equity shareholders of the Company 328,669 307,433 21,236 Share capital 86,702 86,702 — Reserves 241,967 220,731 21,236 Minority interests 20,653 25,325 (4,672 ) Total equity 349,322 332,758 16,564 The total assets were RMB 767.8 billion, which increased by RMB 35.1 billion compared with the end of 2007. Of which: 34 • The current assets were RMB 164.3 billion, which decreased by RMB 20.8 billion compared with the end of 2007. The reasons were that the Company’s inventories decreased by RMB 20.8 billion as a result of the price drop of crude oil and other raw materials; as a result of the price drop of refined oil and chemical products, the Company’s accounts receivable decreased by RMB 10 billion and bills receivable decreased by RMB 9.2 billion. In addition, the Company’s prepaid value-added tax and income tax as well as other current assets increased by RMB 19.8 billion. • The non-current assets were RMB 603.5 billion, which increased by RMB 55.9 billion compared with the end of 2007. The reasons were due to the implementation of annual investment program, which led to the increase in the property, plant and equipment as well as construction in progress by RMB 54.6 billion. The total liabilities were RMB 418.5 billion, which increased by RMB 18.5 billion compared with the end of 2007. Of which: • The current liabilities were RMB 274.5 billion, which increased by RMB 9.2 billion compared with the end of 2007. The main reasons were that the Company newly borrowed short-term loans, and loans from Sinopec Group Company and its fellow subsidiaries amounted to RMB 38 billion; accrued expenses and other payables increased by RMB 12.7 billion; accounts payable decreased by RMB 36.4 billion due to the price drop of crude oil and other raw materials. • The non-current liabilities were RMB 144 billion, which increased by RMB 9.4 billion compared with the end of 2007. The reasons were that the Company increased RMB 7.1 billion of long-term loans due to the implementation of annual investment program, and accrued provision for future dismantlement cost of oil & gas properties of RMB 1.9 billion. Equity attributable to the equity shareholders of the Company were RMB 328.7 billion, which increased by RMB 21.2 billion compared with the end of 2007, representing the increase in reserves. 35 (2) Cash flow The following table shows the major items of consolidated cash flow statements of 2008 and 2007. Unit:
